Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147646                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  DEBORAH K. LASLEY,                                                                                                  Justices
           Plaintiff-Appellant,
  v                                                                 SC: 147646
                                                                    COA: 313005
                                                                    Saginaw CC: 08-000912-DP
  MICHAEL JAMES MILLER,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 18, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2013
           s1015
                                                                               Clerk